1
 2
 3
 4
 5
 6
 7   ,
 8
                                                                       JS-6
 9
10
                         UNITED STATES DISTRICT COURT
11
                        CENTRAL DISTRICT OF CALIFORNIA
12
13
     RAYMOND DAGLEY,                            2:19-cv-08063- ODW(RAOx)
14
15               Plaintiff,
16         vs.                                  JUDGMENT
17
   FCAUS LLC, a Delaware Limited                US District Judge Otis D. Wright,
18                                              II Magistrate Judge Rozella A.
   Liability Company, and DOES 1
19 through 10, inclusive,                       Oliver
20
                 Defendants.
21
22
23
           Good cause having been shown, it is hereby ORDERED, ADJUDGED,
24
     AND DECREED as follows:
25
           Judgment is hereby entered against Defendant FCA US LLC in favor of
26
     Plaintiff, Raymond Dagley.
27
28
                                          -1-

                                   [PROPOSED] JUDGMENT
November 15, 2019
